DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 08/30/2021, in which claims 1 - 47 are pending and presented for examination. Applicant has amended claims 1, 2, 9, 11, 17, 18, 27, 29, 36, and 37, cancelled claims 5 - 7, 14 - 16, 21 - 23, and 32 - 34, and added new claims 38 - 49. Claims 1 - 4, 8 - 13, 17 - 20, 24 - 31, and 35 - 49 will remain pending upon entry of this communication. 

Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 49 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 16 - 18:
	Applicant alleges that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features. 
	With respect to claim 1, Applicant has amended claim 1 to recite, "determining a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning" and "receiving, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax." Thus, the portion of Huang cited as allegedly teaching "receiving, in the bitstream of encoded video data, second syntax indicating a chroma delta QP value for the chroma Application Number 16/912,232Response to Office Action mailed May 28, 2021component of the coding unit" is inapplicable to the 
	For at least the reasons discussed above, independent claim 1 is patentable over Huang and Pearson; independent claims 9, 17, 27, 36, and 37 as amended to include features similar to those discussed above for claim 1, and the arguments presented with respect to claim 1 can be considered equally applicable to claims 9, 17, 27, 36, and 37. The dependent claims incorporate the requirements of the respective independent claims and are, therefore, patentable for at least the same reasons, and besides including additional features that are separately novel and non-obvious, 
	For at least these reasons, the pending claims are patentable over the cited art, and Applicant requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 103.
	Applicant has added claims 38-49 to the pending application and considers that those claims are allowable at least by virtue of their dependency on allowable base claims, besides other distinguishing features. 
 Response to Applicant’s arguments
  	After careful review of Applicant’s arguments in view of the amendments made to the claims, Examiner respectfully refutes Applicant’s arguments for the following reasons: 
	The amendments made to the claims merely represent particular features that do not contribute to make the claims distinguishing over the prior art. Applicant reasoning that, amending Claim 1 to recite, inter alia, "determining a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning" and "receiving, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax," is not convincing because it reduces the disclosure of the reference to a narrow view that exclude a broadest and reasonable interpretation of the cited references. Thus, the portion of Huang as related to the teaching "receiving, in the bitstream of encoded video data, syntax indicating a chroma delta QP Application Number 16/912,232Response to Office Action mailed May 28, 2021component of the coding unit" holds firm when considering the reference in its entirety.    
 	The spirit of the claimed invention remains in fact captured from the combination of the disclosures of the cited references. Indeed, Huang teaches: determining a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning; (Par. 0040: predicted luma quantization parameter QP, for a luma component; Par. 0042: reference QP)
  	receiving, as part of a transform unit included in the bitstream of encoded video data, first syntax indicating a luma delta QP value for the luma component; (See again Huang, Par. 0040: "Delta QP signaling for the luma component")
  	determining a QP value for the luma component based on the predicted luma QP and the luma delta QP value; (See again Huang, Par. 0042: "A final QP for a current CB is derived based on a signaled delta QP for the current CB and a reference QP") 
determining a predicted chroma QP for a chroma component of the coding unit; (Huang, Pars. 0040 and 0042: as cited above)
receiving, 
	All other rejections are maintained based on similar reasoning.
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 - 4, 8 - 13, 17 - 20, 24, 27 - 31, and 36 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20200322602 A1), hereinafter “Huang,” in view of Pearson (US 20150172662 A1).
	
	In regard to claim 1, Huang discloses: a method of decoding a bitstream of encoded video data, (Huang, Pars. 0002, 0037, 0056 and Fig. 12: video bitstream in decoder side; Par. 0072: video decoder 1200) the method comprising: 
  	determining a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning; (Par. 0040: predicted luma quantization parameter QP, for a luma component; Par. 0042: reference QP)
  	receiving, as part of a transform unit included in the bitstream of encoded video data, first syntax indicating a luma delta QP value for the luma component; (See again Huang, Par. 0040: "Delta QP signaling for the luma component")
  	determining a QP value for the luma component based on the predicted luma QP and the luma delta QP value; (See again Huang, Par. 0042: "A final QP for a current CB is derived based on a signaled delta QP for the current CB and a reference QP") 
determining a predicted chroma QP for a chroma component of the coding unit; (Huang, Pars. 0040 and 0042: as cited above)
receiving, as part of a transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; (See Huang, Par. 0063: "Two delta QPs may be signaled for the luma and chroma components respectively"; - i.e., teaching of receiving, in bitstream, second syntax indicating a chroma delta QP value)
determining a QP value for the chroma component of the coding unit based on the predicted chroma QP and the chroma delta QP value; (See Huang, Par. 0042, as cited above, and now in regard to the feature of: determining a QP value for the chroma component based on predicted chroma QP and chroma delta QP value)
Huang is not explicit about the feature of: dequantizing a block of luma transform coefficients and dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the luma or chroma component respectively. 
Pearson, however, teaches the feature of:
   	dequantizing a block of luma transform coefficients for the coding unit based on the QP value for the luma component; (See Pearson, Par. 0024: inverse quantization block 210; See also Pars. 0031 and 0048: disclosure of the process of extracting of a scaling parameter from a video signal, resulting from dequantization or inverse quantization based on a scaling factor; Pars. 0022, 0031: optimizing quantized coefficients by performing a de-quantization to the optimal quantized coefficient based on quantization parameter)
dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component; (See again Pearson, Par. 0024; Pars. 0031 and 0048 as cited above: See also Pars. 0022, 0031 as cited above, now as applied to dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component)
Moreover, Huang teaches:
decoding the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients. (See in Huang disclosure in Claim 1: "recovering a quantized residual signal of the current CB according to the QP information for the current CB"; See also disclosure in Claim 6: "luma component"; See further disclosure in Claim 8: "chroma component")
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Huang and Pearson, before him/her, to combine those references to implement a method of decoding a bitstream of encoded video data, (Huang, Fig. 12 and Pars. 0002, 0037, 0056 and 0072) the method comprising: dequantizing a block of luma transform coefficients and dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the luma or chroma component respectively. (See Pearson, Pars. 0022, 0024; Pars. 0031 and 0048). The method would relate to video data processing methods to encode or decode video data according to quantization parameters information conditionally signaled in a video bitstream.
	  In regard to claim 2, the combination of Huang and Pearson discloses: the method of claim 1, wherein the first syntax includes a syntax element indicating an absolute value of the luma delta QP value and a syntax element indicating a sign for the luma delta QP value, and wherein the second syntax includes a syntax element indicating an absolute value of the chroma delta QP value and a syntax element indicating a sign for the chroma delta QP value. (See Huang, Par. 0064: "… QP information including the absolute value of delta QP cu_qp_delta_abs and the sign of delta QP cu_qp_delta_sign_flag for the chroma components.") 
	  In regard to claim 3, the combination of Huang and Pearson discloses: the method of claim 1, further comprising: 
 	determining a second predicted chroma QP for a second chroma component of the coding unit; (See Huang, Par. 0064: "(See Huang, Par. 0067: "In one embodiment, three delta QPs are separately signaled for the three color components when more than one color component is coded, (the three color components inherently include a second chroma component of coding unit)
	receiving, in the bitstream of encoded video data, third syntax indicating a second chroma delta QP value for the second chroma component of the coding unit; (See again Huang, Par. 0067 as cited above, and in regard to a third syntax indicating a second chroma delta QP value. (The delta QPs signaled for the three color components implies receiving receiving, in the bitstream of encoded video data, third syntax as described above) 
determining a second QP value for the second chroma component of the coding unit based on the second predicted chroma QP and the second chroma delta QP value; (Huang teaches determining QP value for chroma component of coding unit based on predicted chroma QP and chroma delta QP value, as disclosed in Huang, Par. 0042, as cited above; See also Huang, Par. 0067 as cited above, and in regard to a second QP value for the second chroma component of the coding unit: “... a delta QP is signaled for each of luma component Y, chroma components Cb and Cr respectively"; ... a delta QP is signaled for each of luma component Y, chroma components Cb and Cr respectively.") 
dequantizing a second block of chroma transform coefficients for the coding unit based on the second QP value of the second chroma component; (Dequantizing a block of chroma transform coefficients for a coding unit based on QP value of chroma component is taught by Pearson in Pars. 0022, 0024 and Pars. 0031 and 0048 as cited above and as applied to dequantizing a block of chroma transform coefficients for the coding unit based on QP value of a chroma component) 
and 
 	decoding the coding unit based on the dequantized second block of chroma transform coefficients. (See rationale used in rejection of Claim 1 as analyzed above and in view of Huang’s disclosure in Claim 1 and in Claim 6, and in Claim 8) 
	  In regard to claim 4, the combination of Huang and Pearson discloses: the method of claim 1, further comprising: receiving, in the bitstream of encoded video data, the second syntax indicating the chroma delta QP value for the chroma component in response to determining that signaling of chroma delta QP values is enabled for the coding unit. (See Huang, Par. 0064: "The depth flag diff_cu_qp_delta_depth_c for the chroma component may be signaled to specify the difference between the chroma coding tree block (CTB) size and the minimum chroma coding block (CB) size for conveying the QP information including the absolute value of delta QP cu_qp_delta_abs and the sign of delta QP cu_qp_delta_sign_flag for the chroma components.") 

	  In regard to claims 5 – 7, 14 – 16, 21 – 23 and 32 - 34, the claims are cancelled and no longer considered for analysis.
	  In regard to claim 8, the combination of Huang and Pearson discloses: the method of claim 1, wherein decoding the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients further comprises: inverse transforming the dequantized block of luma transform coefficients to determine a luma residual block; (Huang, Fig. 12 and Par. 0072: "Inverse Transformation (IT) 1222. IQ 1220 recovers the quantized residual signal according to the QP information) inverse transforming the dequantized block of chroma transform coefficients to determine a chroma residual block; (See again Huang, Fig. 12 and Par. 0072 as cited above) determining a luma prediction block; (Huang, Par. 0016: luminance (luma) component, and QP information for a chrominance (chroma) component are signaled separately with respect to signaling of the QP information for the luma component in determining luma component and chroma component separately) determining a chroma prediction block; (See again Huang, Par. 0016: … chrominance (chroma) component determined) adding the luma residual block to the luma prediction block to determine a reconstructed luma block of the coding unit; (See again Huang, Par. 0072: recovering the quantized residual signal according to the QP information) and adding the chroma residual block to the chroma prediction block to determine a reconstructed chroma block of the coding unit. (Huang, Fig. 12 and Par. 0072 as cited above; - (... The recovered residual signal is reconstructed by adding back the predictor in REC 1218 to produce reconstructed video."))
	  In regard to claim 9, the combination of Huang and Pearson discloses: a method of encoding video data, the method comprising: determining a quantization parameter (QP) value for a luma component of a coding unit of the video data, wherein the coding unit is coded with single tree partitioning; determining a predicted luma QP for the luma component of the coding unit; based on the QP value for the luma component and the predicted luma QP, determining a delta QP value for the luma component of the coding unit; generating, for inclusion as part of a transform unit included in a bitstream of encoded video data, first syntax indicating the delta QP value for the luma component of the coding unit; determining a QP value for a chroma component of the coding unit of the video data; determining a predicted chroma QP for the chroma component of the coding unit; based on the QP value for the chroma component and the predicted chroma QP, determining a delta QP value for the chroma component of the coding unit; generating, for inclusion as part of the transform unit included, second syntax indicating the delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; and outputting, in the bitstream of encoded video data, the first syntax and the second syntax. (See rationale applied to rejection of Claim 1 as can be applied here, mutatis mutandis, for Claim 9; - (The subject-matter of claim 9 corresponds in terms of encoding method, decoding device, encoding device, decoding apparatus and storage medium to that of claim 1. The objections raised in respect of the latter claim therefore apply accordingly to the rejection of Claim 9))
	  In regard to claim 10, the combination of Huang and Pearson discloses: the method of claim 9, further comprising: quantizing a block of luma transform coefficients based on the QP value for the luma component of the coding unit; quantizing a block of chroma transform coefficients based on the QP value of the chroma component of the coding unit; and outputting, in the bitstream of encoded video data, syntax indicating values for the quantized block of luma transform coefficients and the quantized block of chroma transform coefficients. (Huang teaches performing quantization on transform coefficients using the QP values as is disclosed in Fig. 11 and Par. 0071: "Quantization (Q) 1120.    [...] QP information for a current CB is determined and conditionally signaled in the video bitstream".) 
	  In regard to claim 11, the combination of Huang and Pearson discloses: the method of claim 9, wherein the first syntax includes a syntax element indicating an absolute value of the luma delta QP value and a syntax element indicating a sign for the luma delta QP value, and wherein the second syntax includes a syntax element indicating an absolute value of the chroma delta QP value and a syntax element indicating a sign for the chroma delta QP value. (See rationale applied to rejection of Claim 2 on the basis of Huang, Par. 0064: "… QP information including the absolute value of delta QP cu_qp_delta_abs and the sign of delta QP cu_qp_delta_sign_flag for the chroma components.") 	  In regard to claim 12, the combination of Huang and Pearson discloses: the method of claim 9, further comprising: determining a second QP value for a second chroma component of the coding unit; determining a second predicted chroma QP for the second chroma component of the coding unit; based on the second QP value for the second chroma component and the second predicted chroma QP, determining a second delta QP value for the second chroma component; generating, for inclusion in the bitstream of the encoded video data, third syntax indicating the second delta QP value for the second chroma component; and outputting, in the bitstream of encoded video data, the third syntax. (See rationale applied to rejection of Claim 3, which applies, mutatis mutandis, to rejection of Claim 12, on the basis of Huang, Par. 0064 and Par. 0067: "along with Pearson, Pars. 0022, 0024, 0031 and 0048 as cited above and as applied to dequantizing a block of chroma transform coefficients for the coding unit based on QP value of a chroma component; See also rationale used in rejection of Claim 1 as analyzed above and in view of Huang’s disclosure in Claim 1, Claim 6, and in Claim 8)   
	  In regard to claim 13, the combination of Huang and Pearson discloses: the method of claim 9, further comprising: generating, for inclusion in the bitstream of encoded video data, the second syntax indicating the chroma delta QP value for the chroma component in response to determining that signaling of chroma delta QP values is enabled for the coding unit. (The subject-matter of claim 13 is similar to that of Claim 4. Therefore, the rationales applied to the analysis of Claim 4 and Claim 9 also apply, mutatis mutandis, to rejection of Claim 13, on the basis of Huang, Par. 0064)  
	  In regard to claim 17, the combination of Huang and Pearson discloses: a device for decoding video data, the device comprising: a memory configured to store video data; one or more processors implemented in circuitry and configured to: determine a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning; receive, as part of a transform unit included in the bitstream of encoded video data, first syntax indicating a luma delta QP value for the luma component; determine a QP value for the luma component based on the predicted luma QP and the luma delta QP value; determine a predicted chroma QP for a chroma component of the coding unit; receive, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; determine a QP value for the chroma component of the coding unit based on the predicted chroma QP and the chroma delta QP value; dequantize a block of luma transform coefficients for the coding unit based on the QP value for the luma component; dequantize a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component; and decode the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients. (The subject-matter of Claim 17 is similar to that of Claim 1 or Claim 9. Therefore, the rationales applied to the analysis of those claims also apply, mutatis mutandis, to rejection of Claim 17; - (The subject-matter of Claim 17 corresponds in terms of encoding method, decoding device, encoding device, decoding apparatus and storage medium to that of Claim 1 or Claim 9. The objections raised in respect of those claims therefore apply accordingly to rejection of Claim 17))
	  In regard to claim 18, the claim discloses: the device of claim 17, wherein the first syntax includes a syntax element indicating an absolute value of the luma delta QP value and a syntax element indicating a sign for the luma delta QP value, and wherein the second syntax includes a syntax element indicating an absolute value of the chroma delta QP value and a syntax element indicating a sign for the chroma delta QP value. (See rationale applied to rejection of Claim 2, which applies, mutatis mutandis, to rejection of Claim 18, on the basis 
of Huang, Par. 0064: "… QP information including the absolute value of delta QP cu_qp_delta_abs and the sign of delta QP cu_qp_delta_sign_flag for the chroma components.")        
	  In regard to claim 19, the combination of Huang and Pearson discloses: the device of claim 17, wherein the one or more processors are further configured to: determine a second predicted chroma QP for a second chroma component of the coding unit; receive, in the bitstream of encoded video data, third syntax indicating a second chroma delta QP value for the second chroma component of the coding unit; determine a second QP value for the second chroma component of the coding unit based on the second predicted chroma QP and the second chroma delta QP value; dequantize a second block of chroma transform coefficients for the coding unit based on the second QP value of the second chroma component; and decode the coding unit based on the dequantized second block of chroma transform coefficients. (See rationale applied to rejection of Claim 3, Claim 12, as applied, mutatis mutandis to the instant claim) 
	  In regard to claim 20, the combination of Huang and Pearson discloses: the device of claim 17, wherein the one or more processors are further configured to: receive, in the bitstream of encoded video data, the second syntax indicating the chroma delta QP value for the chroma component in response to determining that signaling of chroma delta QP values is enabled for the coding unit. (The subject-matter of Claim 20 is similar to that of Claim 4 or Claim 13. Therefore, the rationales applied to the analysis of those claims also apply, mutatis mutandis, to rejection of Claim 20; - (The subject-matter of Claim 20 corresponds in terms of method of receiving syntax information for Chroma delta QP. The objections raised in respect of those claims therefore apply accordingly to rejection of Claim 20)
	  In regard to claim 24, the combination of Huang and Pearson discloses: the device of claim 17, wherein to decode the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients, the one or more processors are further configured to: inverse transform the dequantized block of luma transform coefficients to determine a luma residual block; inverse transform the dequantized block of chroma transform coefficients to determine a chroma residual block; determine a luma prediction block; determine a chroma prediction block; adding the luma residual block to the luma prediction block to determine a reconstructed luma block of the coding unit; and add the chroma residual block to the chroma prediction block to determine a reconstructed chroma block of the coding unit. (See rationale applied to rejection of Claim 8, as applied, mutatis mutandis to Claim 24)         

	  In regard to claim 27, the combination of Huang and Pearson discloses: a device for encoding video data, the device comprising: a memory configured to store video data; one or more processors implemented in circuitry and configured to: determine a quantization parameter (QP) value for a luma component of a coding unit of the video data, wherein the coding unit is coded with single tree partitioning; determine a predicted luma QP for the luma component of the coding unit; based on the QP value for the luma component and the predicted luma QP, determine a delta QP value for the luma component of the coding unit; generate, for inclusion as part of a transform unit included in a bitstream of encoded video data, first syntax indicating the delta QP value for the luma component of the coding unit; determine a QP value for a chroma component of the coding unit of the video data; determine a predicted chroma QP for the chroma component of the coding unit; based on the QP value for the chroma component and the predicted chroma QP, determine a delta QP value for the chroma component of the coding unit; generate, for inclusion as part of the transform unit, second syntax indicating the delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; and output, in the bitstream of encoded video data, the first syntax and the second syntax. (See rationale applied to rejection of Claim 1, Claim 9 and Claim 17, as can be applied here, mutatis mutandis, for Claim 27; - (The subject-matter of those claims corresponds in terms of encoding method, decoding device, encoding device, decoding apparatus and storage medium to that of claim 1. The objections raised in respect of the latter claim therefore apply accordingly)
	In regard to claim 28, the claim discloses the device of claim 27, further comprising: quantize a block of luma transform coefficients based on the QP value for the luma component of the coding unit; quantize a block of chroma transform coefficients based on the QP value of the chroma component of the coding unit; and output, in the bitstream of encoded video data, syntax indicating values for the quantized block of luma transform coefficients and the quantized block of chroma transform coefficients. (See rationale applied to rejection of Claim 10 for which    	  the combination of Huang and Pearson discloses the method of claim 9 with additional features as described above) 	In regard to claim 29, the claim discloses the device of claim 27, wherein the first syntax includes a syntax element indicating an absolute value of the luma delta QP value and a syntax element indicating a sign for the luma delta QP value, and wherein the second syntax includes a syntax element indicating an absolute value of the chroma delta QP value and a syntax element indicating a sign for the chroma delta QP value. (See rationales applied to rejection of Claim 2, Claim 11 and Claim 18, on the basis of Huang, Par. 0064: "… QP information including the absolute value of delta QP cu_qp_delta_abs and the sign of delta QP cu_qp_delta_sign_flag for the chroma components.") 	In regard to claim 30, the combination of Huang and Pearson discloses: the device of claim 27, further comprising: determine a second QP value for a second chroma component of the coding unit; determine a second predicted chroma QP for the second chroma component of the coding unit; based on the second QP value for the second chroma component and the second predicted chroma QP, determine a second delta QP value for the second chroma component; generate, for inclusion in the bitstream of the encoded video data, third syntax indicating the second delta QP value for the second chroma component; and output, in the bitstream of encoded video data, the third syntax. (See rationales applied to rejection of Claim 3, Claim 12 and Claim 19 as analyzed above)    
	In regard to claim 31, the claim discloses: the device of claim 27, further comprising: generate, for inclusion in the bitstream of encoded video data, the second syntax indicating the chroma delta QP value for the chroma component in response to determining that signaling of chroma delta QP values is enabled for the coding unit. (As an encoding device representing the counterpart of a respective decoding device, the subject-matter of Claim 31 is similar to that of Claim 9, and Claim 13 and Claim 27. Therefore, the rationales applied to the analysis of those claims also apply, mutatis mutandis, to rejection of Claim 31; - (The subject-matter of Claim 31 corresponds to that of those claims in terms of device for generating syntax indicating chroma delta QP value. The objections raised in respect of those claims therefore apply accordingly to rejection of Claim 31) 
	In regard to claim 36, the claim discloses: an apparatus for decoding a bitstream of encoded video data, the apparatus comprising: means for determining a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning; means for receiving, as part of a transform unit included in the bitstream of encoded video data, first syntax indicating a luma delta QP value for the luma component; means for determining a QP value for the luma component based on the predicted luma QP and the luma delta QP value; means for determining a predicted chroma QP for a chroma component of the coding unit; means for receiving, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; means for determining a QP value for the chroma component of the coding unit based on the predicted chroma QP and the chroma delta QP value; means for dequantizing a block of luma transform coefficients for the coding unit based on the QP value for the luma component; means for dequantizing a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component; and means for decoding the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients. (See rationale applied to rejection of Claim 1 as can be applied here, mutatis mutandis, for Claim 9, 17, and 36; - (The subject-matter of those claims corresponds in terms of encoding method, decoding device, encoding device, decoding apparatus to that of claim 1. The objections raised in respect of the latter claim therefore apply accordingly to Claim 36))
	In regard to claim 37, the claim discloses: a computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processor to: determine a predicted luma quantization parameter (QP) for a luma component of a coding unit, wherein the coding unit is coded with single tree partitioning; receive, as part of a transform unit included in the bitstream of encoded video data, first syntax indicating a luma delta QP value for the luma component; determine a QP value for the luma component based on the predicted luma QP and the luma delta QP value; determine a predicted chroma QP for a chroma component of the coding unit; receive, as part of the transform unit, second syntax indicating a chroma delta QP value for the chroma component of the coding unit, wherein the first syntax is different than the second syntax; determine a QP value for the chroma component of the coding unit based on the predicted chroma QP and the chroma delta QP value; dequantizing a block of luma transform coefficients for the coding unit based on the QP value for the luma component; dequantize a block of chroma transform coefficients for the coding unit based on the QP value of the chroma component; and decode the coding unit based on the dequantized block of luma transform coefficients and the dequantized block of chroma transform coefficients. (See rationale applied to rejection of Claim 1 as can be applied here, mutatis mutandis, for Claim 37, since the subject-matter of Claim 37 corresponds in terms of decoding device, decoding apparatus and storage medium to that of claim 1. The objections raised in respect of the latter claim therefore apply also here accordingly)

	In regard to claim 38, the claim discloses: the method of claim 1, further comprising: receiving third syntax indicating one or more chroma QP offset values; and determining the QP value for the chroma component of the coding unit based on the predicted chroma QP, the chroma delta QP value, and the one or more chroma QP offset values. (See rationale applied to rejection of Claim 1 as can be applied here, mutatis mutandis, for Claim 38 on the basis of Huang, Par. 0063: "Two delta QPs may be signaled for the luma and chroma components respectively"; - i.e., teaching of receiving, in bitstream, second syntax indicating a chroma delta QP value would be applicable for a third syntax as defined above; - (The subject-matter of claim 38 is thus not novel to the combination of the cited references)
 
	In regard to claim 39, the claim discloses: the method of claim 1, further comprising: receiving a chroma delta QP enable flag indicating whether the chroma delta QP value is included in the transform unit; and receiving the second syntax indicating the chroma delta QP value for the chroma component of the coding unit in response to the chroma delta QP enable flag indicating that the chroma delta QP value is included in the transform unit. (See rationale applied to rejection of Claim 1 as can be applied here, mutatis mutandis, for Claim 39 on the basis of Huang, as cited for rejection of Claim 1, Par. 0063: teaching of receiving, in bitstream, second syntax; - (The subject-matter of claim 39 is thus not novel to the combination of the cited references))
  
	In regard to claim 40, the claim discloses: the method of claim 39, wherein receiving the chroma delta QP enable flag comprises receiving the chroma delta QP enable flag in a picture parameter set syntax structure. (See rationale applied to rejection of Claim 39; - The additional limitations added to Claim 39 to make up Claim 40 are not novel subject matter to the cited references, since signaling an enable flag in a picture parameter set syntax is a routine operation inherent to the disclosures of the cited references)  

	In regard to claim 41, the claim discloses: the method of claim 9, further comprising: determining the QP value for the chroma component of the coding unit based on the predicted chroma QP, the chroma delta QP value, and one or more chroma QP offset values; and generating, for inclusion in the bitstream of encoded video data, third syntax indicating the one or more chroma QP offset values. (See rationale applied to rejection of Claim 2, Claim 4, and Claim 11, which are applicable, mutatis mutandis, to the rejection of Claim 41, in regard to the added limitations to the limitations of Claim 9) 
 
	In regard to claim 42, the claim discloses: the method of claim 9, further comprising: in response to generating, for inclusion as part of the transform unit included in the bitstream of encoded video data, the second syntax indicating the delta QP value for the chroma component of the coding unit, generating, for inclusion in the bitstream of encoded video data, a chroma delta QP enable flag set to a value indicating that the chroma delta QP value is included in the transform unit. (Refer to rationale applied to rejection of Claim 41 as analyzed above)  
 
	In regard to claim 43, the claim discloses: the method of claim 42, wherein generating, for inclusion in the bitstream of encoded video data, the chroma delta QP enable flag comprises including the chroma delta QP enable flag in a picture parameter set syntax structure. (Refer to rationale applied to rejection of Claim 40 and Claim 42 as analyzed above)
 
	In regard to claim 44, the claim discloses: the device of claim 17, wherein the one or more processors are further configured to: receive third syntax indicating one or more chroma QP offset values; and determine the QP value for the chroma component of the coding unit based on the predicted chroma QP, the chroma delta QP value, and the one or more chroma QP offset values. (See rationale applied to rejection of Claim 3, Claim 12, as applied, mutatis mutandis to the instant claim; See also rationale applied to rejection of Claim 38 and Claim 41)
  
	In regard to claim 45, the claim discloses: the device of claim 17, wherein the one or more processors are further configured to: receive a chroma delta QP enable flag indicating whether chroma delta QP value is included in the transform unit; and receive the second syntax indicating the chroma delta QP value for the chroma component of the coding unit in response to the chroma delta QP enable flag indicating that the chroma delta QP value is included in the transform unit. (The rationale applied to rejection of claims 39, 40, 42 and 43 all relate to the limitations of Claim 45, in view of the added features to Claim 17) 

	In regard to claim 46, the claim discloses: the device of claim 45, wherein to receive the chroma delta QP enable flag, the one or more processors are further configured to receive the chroma delta QP enable flag in a picture parameter set syntax structure. (The rationale applied to rejection of claims 40 and 43 all relate to the limitations of Claim 46, in view of the added features to Claim 45 to make up Claim 46)  

	In regard to claim 47, the claim discloses: the device of claim 27, wherein the one or more processors are further configured to: determine the QP value for the chroma component of the coding unit based on the predicted chroma QP, the chroma delta QP value, and one or more chroma QP offset values; and generate, for inclusion in the bitstream of encoded video data, third syntax indicating the one or more chroma QP offset values. (See rationale applied to rejection of Claim 38, which is a method to which the device of Claim 47 is drawn)  

	In regard to claim 48, the claim discloses: the device of claim 27, wherein the one or more processors are further configured to: in response to generating, for inclusion as part of the transform unit included in the bitstream of encoded video data, the second syntax indicating the delta QP value for the chroma component of the coding unit, generate, for inclusion in the bitstream of encoded video data, a chroma delta QP enable flag set to a value indicating that the chroma delta QP value is included in the transform unit. (See rationale applied to rejection of Claim 39, which is a method to which the device of Claim 48 is drawn, due to the similarities of the scope of their respective limitations) 
 
	In regard to claim 49, the claim discloses: the device of claim 48, wherein to generate, for inclusion in the bitstream of encoded video data, the chroma delta QP enable flag, the one or more processors are further configured to include the chroma delta QP enable flag in a picture parameter set syntax structure. (See rationale applied to rejection of Claim 40, which is a method to which the device of Claim 48 is drawn, due to the similarities of the scope of their respective limitations)


9.	Claims 25, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Pearson, and in view of  Li et al. (US 20180020241 A1), hereinafter “Li”
	  In regard to claim 25, the combination of Huang and Pearson discloses: the device of claim 17, but is deficient about: wherein the device comprises a wireless communication device that includes a display configured to display the decoded block of video data.
However, Li teaches a device, wherein the device comprises a wireless communication device that includes a display configured to display the decoded block of video data. (See Li, Pars. 0042 and 0047: destination device 14 may be equipped for wireless communication; source device 12 and destination device 14 may be wireless communication devices; Par. 0042: Source device 12 and destination device 14 may comprise any of a wide range of devices including… handsets such as so-called "smart" phones, tablet computers, televisions, cameras, display devices; - (which display decoded video data)  
		In regard to claim 26, the combination of Huang and Pearson discloses: the device of claim 17, but is deficient about: wherein the wireless communication device comprises a telephone handset that includes a receiver configured to demodulate, according to a wireless communication standard, a signal comprising the encoded representation of the video data.
  	However, Li teaches a device, wherein the wireless communication device comprises a telephone handset that includes a receiver configured to demodulate, according to a wireless communication standard, a signal comprising the encoded representation of the video data. (See Li, Pars. 0042 and 0242: techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including a wireless handset; - (demodulating signal comprising the encoded representation of the video data is a feature inherent to such wireless handset))
	In regard to claim 35, the combination of Huang and Pearson discloses: the device of claim 30, but not the additional feature of: further comprising: a camera configured to capture the video data.
 	However, Li teaches such feature in disclosing a device, further comprising: a camera configured to capture the video data. (See Li, Par. 0042: Source device 12 and destination device 14 may comprise any of a wide range of devices, including: … cameras)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Sullivan et al. (US 20140003497 A1) teaches CONTROL AND USE OF CHROMA QUANTIZATION PARAMETER VALUES.
		Zhao et al. (US 20190289306 A1) teaches SYSTEMS AND METHODS FOR CODING VIDEO DATA USING ADAPTIVE COMPONENT SCALING-.
		Tourapis et al. (US 20150071344 A1) teaches CHROMA QUANTIZATION IN VIDEO CODING.
		Chen et al. (US 20170302929 A1) teaches NON-LOCAL ADAPTIVE LOOP FILTER.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487